February 26, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       VALENTINA RAMIREZ, Appellant

NO. 14-15-00022-CV                           V.

                        KATHRYN AUMAN, Appellee
                     ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on October 10, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.